DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.

Summary
The claim status is as follows: claim 5 is cancelled; claim 6 is withdrawn; claim 7 is new; resulting in claims 1-4 and 7 pending for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz et al. (JP 2002-201222, cited on IDS, machine translation via EPO provided).
Regarding claims 1, 2 and 3, Kuntz et al. teaches polymer beads comprising anisotropic polymer material used in pigments for optics, reflective film containing one or more polymer beads in a permeable binder and security markings containing one or more polymer beads for security devices (i.e. authenticity identification) ([0001, 0194-0197,0210). The polymer beads (droplet cured product) comprises cholesteric liquid 
Kuntz et al. does not expressly teach that the half width of a selective reflection band within a visible wavelength region of the droplet-cured product is greater than 100nm. However, the reference does teach that the central wavelength of reflection of the polymer beads in the visible light region is preferably 380-720nm ([0024-0030]). Kuntz et al. further teaching that the pitch of the cholesteric helix of the chiral liquid crystal material is determined by the chemical structure and concentration or the chiral compound, thus the wavelength at which reflection is maximized and the color characteristics are directly controlled in the manufacturing process by changing the type and proportion of the chiral compound, therefore, the polymer beads can be matched to the desired color ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the type and proportion of chiral compound in the polymer beads to obtain the desired reflection in the visible wavelength region. 
Regarding claim 4, Kuntz et al. teaches all the limitations of claim 1 above, and further teaches that multicolor images can be achieved by using a mixture of polymer beads each having different maximum reflections ([0041-0043]). 
Regarding claim 5, Kuntz et al. teaches all the limitations of claim 1 above, and as previously stated, Kuntz et al. teaches that when the polymer beads are used in ink and paints, they can comprise additional pigments or dyes, including metal pigments such as aluminum, copper, or metal oxide pigments (i.e. metal particles), and can be applied in the form of a marking or pattern to various substrate such as ID cards, credit cards, tickets, labels to prevent counterfeiting ([0194-0197,0210]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that to utilize any pigment or dye based on the desired color of the printed marking or pattern, such as the disclosed aluminum pigment for a silver color. 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1, 2, 3 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in light of Applicants arguments on pages 4 through 6 of the response filed August 17, 2021.
With respect to claim 1, the Applicant argues that the color tone of an object depends on the wavelength of reflected light, wherein the reflected light typically has a wide waveband rather than a single wavelength, wherein the color tone of the reflected light would be a mixture of color components within the waveband (see page 4-5 of arguments). 

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous references to Vaz et al., Manoi et al., Hosaka et al.,Ochai et al. are no longer being used in the rejections above, and therefore, the Applicants arguments are moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785